Exhibit 10.1

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into by and between SWEETWELL INDUSTRIAL ASSOCIATES, L.P., a Delaware limited
partnership (“Landlord”) and SYPRIS ELECTRONICS, LLC, a Delaware limited
liability company (“Tenant”). This Amendment is also being joined into by
UNIVERSITY RESIDENCES-TAMPA, LLC, an Ohio limited liability company (the
“Developer”), for the limited purposes set out in this Amendment and the
attached Joinder of Developer of Released Land. This Amendment is effective on
the date (the “Effective Date”) that it is executed by the last of Landlord,
Tenant and Developer.

WHEREAS, Tenant is the current lessee, and Landlord is the current lessor, under
that certain Lease Agreement dated April 27, 1979 by and between John Hancock
Mutual Life Insurance Company, as lessor, and Honeywell, Inc., as lessee, which
Lease Agreement demises certain premises (the “Demised Premises”) located in the
City of Tampa, Hillsborough County, Florida and legally described on Page 1 of
the Lease Agreement; the original Lease Agreement, as amended by First Amendment
to Lease Agreement made as of the 25th day of October 1991 (the “First
Amendment”), as further amended by Agreement Relating to Fourth Renewal of Lease
last dated November 1, 2000 (the “Second Amendment”), as supplemented by that
Letter Agreement between Landlord and Tenant dated August 30, 2006 (the “Letter
Agreement”), and as further amended by Third Amendment to Lease Agreement made
as of the 12th day of October 2006 (the “Third Amendment”) is referred to in
this Amendment as the “Lease”; and

WHEREAS, Landlord has requested the Reduction Amendment be entered into and the
Land Release occur prior to the satisfaction of all the conditions for the Land
Release, all as defined and set out in the Third Amendment, and Tenant is
willing to allow the Land Release to occur prior to the satisfaction of all the
conditions for the Land Release set out in the Third Amendment, on and subject
to the terms and conditions of this Amendment.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, along with other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Recitals and Definitions. The above Recitals are true and correct and are a
part of this Amendment. Words used in this Amendment without definition, but
which are defined in the Lease, have the same meaning in this Amendment as in
the Lease.

2. Reduction in Demised Premises. The land legally described on Exhibit “A-1”
and shown on Exhibit “A-2” to this Amendment is the Released Land and is hereby
released from the Lease and removed from the Demised Premises. The Effective
Date of this Amendment is the Land Release Date. Following the Effective Date,
the land included in the Demised Premises shall be that land legally described
on Exhibit “B-1” and shown on Exhibit “B-2” to this Amendment.



--------------------------------------------------------------------------------

3. Tenant Improvement Allowance. The references to “thirty (30) months” in
Section 5 of the Third Amendment are hereby changed to “forty-two (42) months”
and the reference to “30-month” in Section 5 of the Third Amendment is hereby
changed to “42-month”. Exhibit B to the Third Amendment is hereby replaced with
Exhibit “X” attached to this Amendment.

4. Landlord’s Work. Landlord intends, acknowledges and confirms that, under the
Third Amendment, Landlord is required to perform, at its cost and expense, all
alterations and other work required to the Released Land or the Retained Land to
allow the division of the Released Land and the Retained Land into separate
ownership and to cause the Retained Land to be in compliance with all applicable
Code Requirements (defined in the Third Amendment and referred to herein as the
“Landlord’s Work”). A summary of the contemplated Landlord’s Work is set out on
Exhibit “C-1” to this Amendment.

5. Plans and Specifications for Landlord’s Work. Prior to the Effective Date,
Landlord and Tenant have agreed upon plans and specifications for the Landlord’s
Work (as agreed upon, the “Approved Plans”). All work reflected on (or
reasonably inferred from to achieve the results intended by) the Approved Plans
shall be performed as part of Landlord’s Work. Three (3) full sets of the
Approved Plans have been initialed by the Landlord, Tenant and Developer, and
each has possession of one of the sets. The Approved Plans shall include a
construction sequencing schedule for Landlord’s Work (the “Construction
Schedule”). If following the agreement upon the Approved Plans it is reasonably
determined that additional work is needed to achieve compliance with all
applicable Code Requirements, the Approved Plans shall be amended in a manner
reasonably determined by Tenant and Landlord to incorporate the additional
required Landlord’s Work.

6. Permits. Landlord shall be responsible, at its cost and expense, to obtain
all permits and approvals required for or in connection with the Landlord’s Work
(collectively, the “Permits”). Landlord shall also be responsible to pay all
fees, charges and other costs due or payable in connection with the Permits or
the Landlord’s Work.

7. Completion of Landlord’s Work. Landlord shall complete the Landlord’s Work
(i) in a good and workmanlike and high quality manner, (ii) in accordance with
the Approved Plans, (iii) in accordance with all Code Requirements and the
Permits, and (iv) in accordance with the Construction Schedule.

8. Construction License. Tenant hereby grants in favor of Landlord and the
Developer the license to go upon the Demised Premises in order to perform the
Landlord’s Work (the “Right of Entry”) in accordance with the terms and
conditions of this Amendment.

 

Page 2 of 19



--------------------------------------------------------------------------------

9. General Construction Standard. Landlord covenants and agrees that the
Landlord’s Work will be performed using all commercially reasonable efforts and
measures to maintain the security of Tenant’s facility being operated on the
Retained Land (the “Sypris Facility”) and to minimize any inconvenience to
Tenant and its customers, employees and other invitees.

10. Specific Construction Requirements.

(a) Construction Coordination. Landlord will coordinate all work on or impacting
the Retained Land with Tenant’s construction coordinator, as designated from
time to time by Tenant (“Tenant’s Construction Coordinator”). Tenant’s
Construction Coordinator is initially Dan Germond, whose phone number is
(813) 972-6972. Landlord will at all times have a construction manager to
coordinate the Landlord’s Work and the work on the Released Land (“Landlord’s
Construction Manager”), who will be Tenant’s primary contact for issues relative
to the Landlord’s Work and the work on the Released Land and will be available
to address concerns that Tenant may have during construction. Landlord’s
Construction Manager is initially Dan Diciolla, whose phone number is
(614) 623-4360 and whose e-mail address is dan.diciolla@edwardsccc.com. Landlord
will notify Tenant’s Construction Coordinator immediately upon any change in
Landlord’s Construction Manager. Without the intent of limiting the obligations
of Landlord under this Amendment, Tenant acknowledges that it is contemplated
that (i) the Landlord’s Work Obligations (as defined in Section 16) will be
performed by the Developer (as provided for in Section 16) and that Landlord’s
Construction Manager will in fact be an employee of Developer and not of
Landlord, and (ii) Landlord will, in lieu of performing the Landlord’s Work
Obligations, cause Developer to perform the Landlord’s Work Obligations.

(b) Construction Fencing. Landlord acknowledges the importance that the
perimeter of the Retained Land being at all times secured due to the nature of
the operations at the Sypris Facility. Prior to the commencement of any
clearing, construction staging, earth work or other construction activities on
the Released Land (“Construction Commencement”), Landlord shall cause a six
(6) foot chain link construction fence to be erected around the Released Land
and a portion of the Retained Land upon which certain Landlord’s Work is to be
performed (the “Construction Fence”). The Construction Fence shall be in the
location set out on Exhibit “D-1”. A portion of the Construction Fence, which
runs from the Released Land across the 100’ platted utility easement to the east
of the Released Land (designated as the “Easement Fence” on Exhibit “D-1”) shall
be constructed to be permanent and shall remain to connect the Permanent Fence
(as defined below) to the existing fence running along the east side of the 100
foot platted utility easement. The Easement Fence shall include a gate on each
side and shall be in accordance with specifications approved by Tampa Electric
Company, which approval Tenant agrees to coordinate. Tenant shall be responsible
for the ongoing maintenance of the Easement Fence, subject to Landlord’s
obligation to correct Defects as provided for in Section 12 below.

 

Page 3 of 19



--------------------------------------------------------------------------------

(c) Permanent Fence. Before the occupancy of any building within the Released
Land (the “Initial Occupancy”), Landlord shall construct a permanent opaque
fence six feet (6’) in height along the perimeter of the Released Land (as shown
on Exhibit “ D-2”) in accordance with applicable Code Requirements and the
specifications set out on Exhibit “D-3” (the “Permanent Fence”). The Permanent
Fence shall be installed in accordance with the manufacturer’s recommendations
and anchored as recommended by Landlord’s engineer given the applicable soil
conditions. The Construction Fence shall be removed and the Permanent Fence
shall be constructed in segments so that, at all times, there is a complete
continuous fence along the northern and southern property lines of the Retained
Land.

(d) Construction Activities. No portion of the Retained Land (other than that
within the Construction Fence within which certain Landlord’s Work is to be
performed) shall be used for construction access, construction staging or
otherwise in connection with the development of the Released Land without the
prior written consent of Tenant, which may be granted or denied in Tenant’s sole
discretion.

(e) Liability Insurance. Landlord will carry (or cause to be carried) commercial
general liability insurance covering liability in connection with the Landlord’s
Work with a combined single limit of coverage of not less than $3,000,000, which
shall name Tenant as an additional insured.

(f) Construction Sequencing. Landlord’s Work will be sequenced in a manner to
minimize the impact on the efficient and orderly operation of the Demised
Premises and to minimize any inconvenience to Tenant’s customers, employees and
other invitees.

(g) Drainage During Construction. In order to avoid any ponding or accumulation
of water on the Retained Land resulting from the improvements and other work
contemplated for the Released Land, prior to doing any work which would disrupt
or interfere with the existing flow of surface water from the Retained Land onto
the Released Land, Landlord will perform such work and install such facilities
as may be required (which may involve the installation of drainage pipes
connected to a temporary pond on the Released Land), so that, at all times, the
flow of surface water off of the Retained Land is not interfered with (the
“Stormwater Control Measures”). The Stormwater Control Measures will stay in
place until the Industrial Collection Facilities and the Multi-Family Stormwater
Retention Facilities (as such terms are defined in the Declaration referenced in
Section 17 of this Amendment) are completed and operational.

(h) Construction Debris and Materials. Except with Tenant’s prior written
consent (which may be granted or denied in Tenant’s sole discretion), Landlord
shall use all

 

Page 4 of 19



--------------------------------------------------------------------------------

commercially reasonable efforts not to allow any trash, dirt, sand, debris or
construction materials to be placed upon or to otherwise enter the Retained Land
and any such trash, dirt, sand, debris or construction materials which become
present on the Retained Land will be immediately removed by Landlord.

(i) Indemnity. Landlord agrees to indemnify, defend and hold Tenant harmless
from and against any claims, damages, losses, costs and expenses (including,
without limitation, attorneys fees) arising out of (i) the Landlord’s Work, or
(ii) Landlord’s failure to comply with this Amendment, except to the extent any
such claims, damages, losses, costs or expenses are caused by the active
negligence or willful tortious acts or omissions of Tenant, or its agents,
employees or contractors.

(j) Liens. Within thirty (30) days of a demand by Tenant (ten days if a
foreclosure suit has been filed), Landlord will discharge by payment or bond any
liens filed against the Demised Premises as a result of the Landlord’s Work or
any other work, service or materials contracted for in connection with the
Landlord’s Work or any work on the Released Land.

The foregoing work shall all be performed and complied with by Landlord as part
of Landlord’s Work.

11. Completion of Work. Landlord’s Work shall be deemed completed (the
“Completion of Landlord’s Work”) when (i) Landlord delivers to Tenant a
certification of Landlord’s Construction Manager and Landlord’s general
contractor that the Landlord’s Work has been fully completed in accordance with
Approved Plans; (ii) the Landlord’s Work has been inspected by Tenant’s
Construction Coordinator and any items found to be incomplete or deficient have
been fully corrected to Tenant’s reasonable satisfaction; (iii) “as-built” plans
for Landlord’s Work have been provided to Tenant; (iv) Landlord has delivered to
Tenant a title report for the Retained Land reflecting that no liens have been
filed against the Retained Land arising out of the Landlord’s Work and any
Notice of Commencement that may encumber the Retained Land has been terminated;
and (v) the Landlord’s Work has otherwise been completed as required by this
Amendment. Landlord shall cause the substantial completion of Landlord’s Work to
occur within two hundred twenty (220) days from Construction Commencement and
the final Completion of Landlord Work to occur within thirty (30) days from
substantial completion; provided that the foregoing dates shall be extended to
the extent of delays in the Landlord’s Work caused by fire, labor and material
shortages that were not reasonably foreseeable, hurricanes, storms and other
extreme weather (other than reasonably foreseeable rain events), and other
similar reasonably unforeseen events (expressly excluding financial inability to
perform) that are outside the reasonable control of Landlord and would typically
be included in force majeure delays for commercial construction projects in the
state of Florida.

12. Correction of Defects. If prior to the first anniversary of the Completion
of Landlord’s Work Tenant encounters or discovers any defects, omissions or
deficiencies

 

Page 5 of 19



--------------------------------------------------------------------------------

(including a violation of the requirements of this Amendment) in the Landlord’s
Work (each, a “Defect”), Tenant may provide notice of the Defect to Landlord (a
“Defect Notice”). Except to the extent caused by the negligence or wrongful acts
of Tenant, or its agents, employees or contractors, Landlord agrees to cure and
correct the Defect as soon as reasonably possible following the Defect Notice
through the exercise of all commercially reasonable efforts.

13. Declaration of Reciprocal Easements. Prior to Construction Commencement,
Landlord shall cause to be fully executed and recorded the Declaration of
Covenants, Restrictions and Easements in the form agreed upon by Landlord,
Tenant and Developer (the “Declaration”) and notify Tenant that the Declaration
has been recorded. The Declaration shall not be subject or subordinate to the
lien of any mortgage.

14. Self-Help. If (i) any gap or deficiency develops in the Construction Fence
which is not corrected on or before the second (2nd) day (excluding Sundays)
following notice to Landlord’s Construction Manager (which may be by e-mail or
phone; a voice mail message left shall be considered notice), or (ii) Landlord
does not commence the cure of any Defect within five (5) days (excluding
Sundays) following a Defect Notice and thereafter diligently and continually
pursue the correction of the Defect to completion using all commercially
reasonable efforts, or (iii) any other violation of this Amendment exists that
negatively impacts, in any material respect (as reasonably determined by
Tenant), Tenant’s use or operation of the Retained Land or any part thereof and
Landlord does not commence the cure of the violation on or before the fifth
(5th) day (excluding Sundays) following a notice from Tenant and thereafter
diligently and continually pursue the correction of the violation to completion
using all commercially reasonable efforts (provided that no notice or cure
period shall be required for the second violation of the same provisions during
any thirty day period), Tenant may take such action as is required to repair the
Construction Fence or correct the Defect or abate the negative impact, as
applicable, and the reasonably documented costs and expenses incurred by Tenant
to take such action shall be due and payable from Landlord to Tenant within
thirty (30) days following Tenant’s delivery to Landlord of an invoice therefor
accompanied by reasonable documentation evidencing the costs and expenses
incurred. Any sum that is not paid within the thirty (30) day period will bear
interest (from the end of such twenty day period) at a rate equal to the lesser
of (i) the Prime Rate of Interest (as published in the Wall Street Journal,
currently in the Money Rates table) plus three percent (3%), and (ii) the
maximum rate permitted under Florida law (the “Default Rate”).

15. Theft, Vandalism, Security Guard. If during the construction on the Released
Parcel, Tenant reports to Developer or Landlord’s Construction Manager more than
two incidents of theft, vandalism or trespassing (reasonably believed by Tenant
to be a result of the construction on the Released Land), Developer will, at
Tenant’s request, reimburse Tenant for the reasonable cost to hire a security
guard to patrol the perimeter of the Retained Land during such hours as Tenant
may reasonably be necessary or desirable. The reimbursement shall be due and
payable within ten (10) days of Developer’s receipt of an invoice therefor and
if not paid when due shall accrue interest at the Default Rate until paid. The
Landlord, Tenant and Developer have agreed that the obligations under this
Section 15 shall only be the obligation of the Developer and not of Landlord.

 

Page 6 of 19



--------------------------------------------------------------------------------

16. Joinder of Developer. The obligations under Sections 4, 5, 6, 7, 8, 9, 10,
11, 12 and 14 of this Amendment are referred to below as the “Landlord’s Work
Obligations”. By separate agreement, between Landlord and the Developer, the
Landlord’s Work Obligations have been assumed by the Developer, but this does
not, in any way, reduce or otherwise impact Landlord’s obligation to Tenant
under this Amendment, including, but not limited to, with respect to the
Landlord’s Work Obligations.

17. Obligations Under Declaration. Substantially concurrently with the execution
of this Amendment, Landlord is executing and recording a Declaration of
Covenants, Restrictions and Easements (the “Declaration”). During the term of
the Lease, Tenant agrees to comply with the Declaration as it relates to the use
of the Demised Premises and to perform all of the obligations of the Owner of
the Demised Premises under the Declaration, including, without limitation, the
obligation to maintain the Access Driveway, the obligation to maintain the
Industrial Collection Facilities (including, without limitation, all related
under and above ground swales, grates, lines and pipes within the Demised
Premises), and the obligation to Maintain the Border Fence, as each of those
terms are defined in the Declaration; provided that Tenant is not assuming any
liability for the acts of Landlord in violation of the Declaration or which
create liability under the Declaration.

18. Amendment Limited. Except as provided for in this Amendment and except as
may be required for consistency with this Amendment, the Lease remains
unmodified and in full force and effect and is hereby ratified and confirmed.

19. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of the parties hereto.

20. Counterpart Execution. This Amendment may be executed in multiple identical
counterparts, all of which together shall constitute one document and this
Amendment. The parties authorize the signature pages to be detached from the
counterparts of this Amendment and all attached to one counterpart to form a
single integrated document.

21. Electronic Delivery. The parties agree that signed copies of this Amendment
delivered electronically may be relied upon, and that it shall not be necessary
to obtain a copy containing an original signature for the enforceability of this
Amendment.

22. Real Estate Taxes. Taxes allocated to the Released Land shall be prorated as
provided for in Sections 7(a) and (b) of the Third Amendment.

 

Page 7 of 19



--------------------------------------------------------------------------------

23. Exhibits. The following Exhibits are attached to and a part of this
Amendment:

 

Exhibit “A-1” -   Legal Description of Released Land Exhibit “A-2” -   Depiction
of Released Land Exhibit “B-1” -   Legal Description of Retained Land (Demised
Premises following release) Exhibit “B-2” -   Depiction of Retained Land
(Demised Premises following release) Exhibit “C-1” -   Initial Summary of
Contemplated Landlord’s Work Exhibit “C-2” -   Preliminary Sketch of Certain
Landlord’s Work Exhibit “C-3” -   Stormwater Management Areas Exhibit “D-1” -  
Construction Fence and Easement Fence Exhibit “D-2” -   Permanent Fence Location
Exhibit “D-3” -   Permanent Fence Specification Exhibit “X” -   List of
Contemplated Improvements

IN WITNESS WHEREOF, authorized representatives of Landlord and Tenant have
executed this Amendment as shown below, effective as of the Effective Date.

 

SWEETWELL INDUSTRIAL ASSOCIATES, L.P.       SYPRIS ELECTRONICS, LLC

By: Capital Properties Associates IX, L.P.

Limited, a Delaware limited partnership,

as its general partner

      By:  

 

        Name:  

 

By:  

 

      Title:  

 

Name:  

 

      Date:   August     , 2008 Title:  

 

        Date:   August     , 2008         Witnesses (as to Tenant ):      
Witnesses (as to Landlord ):

 

     

 

Name:  

 

      Name:  

 

 

     

 

Name:  

 

      Name:  

 

 

Page 8 of 19



--------------------------------------------------------------------------------

JOINDER OF DEVELOPER OF RELEASED LAND

The undersigned (the “Developer”) is or will be the tenant of the Landlord (or
an affiliate of the Landlord) for the Released Land and intends to construct
upon the Released Land a multi-family project intended to serve the needs of the
students of the University of South Florida (the “Student Housing Project”). As
between the Landlord and the Developer, it is the agreement that the Developer
shall, at its cost and in accordance with the requirements of the Lease, as
amended by the foregoing Fourth Amendment, perform the Landlord’s Work
Obligations and all related obligations. As to Tenant, the Landlord and
Developer are jointly and severally liable for the performance of the Landlord’s
Work and neither shall be entitled to raise, as a defense to any claim or action
by Tenant, that Tenant should first or simultaneously pursue the other.

Developer further agrees that prior to the Separate Assessment (as defined in
the Third Amendment) of the Released Land and the Retained Land, Developer will
pay to Tenant or reimburse Landlord for (if paid by Landlord) that portion of
the Taxes as to which Landlord is responsible under Section 7(a) and 7(b) of the
Third Amendment (copies of which have been provided to Developer). The Landlord
will attempt to obtain a Separate Assessment as promptly as is reasonably
possible. As to Tenant, the Landlord and Developer are jointly and severally
liable for the performance of the Landlord’s obligations under Section 7(a) and
7(b) of the Third Amendment and neither shall be entitled to raise, as a defense
to any claim or action by Tenant, that Tenant should first or simultaneously
pursue the other.

 

UNIVERSITY RESIDENCES-TAMPA, LLC By:   Tremont Family II LLC, its manager By:  

 

Name:  

 

Its:  

 

Date:   August     , 2008

 

Page 9 of 19



--------------------------------------------------------------------------------

APPROVAL OF LENDER

The undersigned (“Lender”), the current holder of that certain Modification and
Restatement of Mortgage by Sweetwell Industrial Associates, L.P., a Delaware
limited partnership in favor of JPMorgan Chase Bank, N.A., a banking association
chartered under the laws of the United States of America (“Original Lender”),
dated December 28, 2006, and filed for record on January 5, 2007 in Official
Records Book 17302, Pages 1629-1704 bearing instrument number 2007006837 in the
official records of the Clerk of the Circuit Court Hillsborough County, Florida
(the “Recorder’s Office”), and as assigned by Original Lender to Lender pursuant
to a certain Assignment of Modification and Restatement of Mortgage filed for
record on August 9, 2007 in Official Records Book 18018, Pages 383-386 at
11:59:03 a.m. bearing instrument number 2007353142 in the Recorder’s Office (the
“Mortgage”) encumbering the original Demised Premises described in the foregoing
Fourth Amendment, hereby consents to and approves the foregoing Fourth Amendment
to the extent required under the Mortgage and other loan documents between
Lender and Landlord and under the Subordination, Nondisturbance and Attornment
Agreement dated December 26, 2006 (the “SNDA”) between Landlord, Tenant and
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America, as to whom Lender is successor in interest. The
undersigned is not, by this Approval of Lender, agreeing to perform any of the
obligations of the Landlord under the foregoing Fourth Amendment or to be liable
for any failure of the Landlord to perform under the foregoing Fourth Amendment.

 

Wells Fargo Bank, N.A., as Trustee for the Registered Holders of J.P. Morgan
Chase Commercial Mortgage Securities Trust 2007-CIBC18, Commercial Mortgage
Pass-Through Certificates, Series 2007-CIBC18 By:   Capmark Finance Inc., a
California corporation, its Master Servicer By:  

 

Name:   Gary A. Routzahn Its:   Vice President, Manager Date:   August     ,
2008

 

Page 10 of 19



--------------------------------------------------------------------------------

CONSENT OF LEASE GUARANTOR

The undersigned (the “Guarantor”), the Guarantor under the Lease Guaranty (the
“Guaranty”) made by Guarantor and delivered to Landlord in connection with the
execution of the Third Amendment hereby consents to the foregoing Fourth
Amendment and acknowledges and agrees that the Fourth Amendment does not in any
way impact the liability of the Guarantor under the Guaranty. When used in the
Guaranty the term “Lease” shall mean the Lease referenced in the Guaranty, as
amended by the Fourth Amendment.

 

Guarantor:

Sypris Solutions, Inc.,

a Delaware corporation

By:  

 

Name:  

 

Its:  

 

Date: August     , 2008

 

Page 11 of 19



--------------------------------------------------------------------------------

Exhibit “A-1”

Legal Description of Released Land

NORTH PARCEL LEGAL DESCRIPTION:

A TRACT OF LAND LYING AND BEING A PORTION OF LOT 20, OF TAMPA INDUSTRIAL PARK,
AS RECORDED IN PLAT BOOK 34, PAGE 79 AS RECORDED IN PUBLIC RECORDS OF
HILLSBOROUGH COUNTY, FLORIDA, IN SECTION 16, TOWNSHIP 28 SOUTH, RANGE 19 EAST,
HILLSBOROUGH COUNTY, FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 20; THENCE SOUTH 89°55’31” EAST,
ALONG THE NORTH LINE OF SAID LOT 20, A DISTANCE OF 915.37 FEET TO THE NORTHEAST
CORNER OF SAID LOT 20; THENCE SOUTH 00°18’46” WEST, ALONG THE EAST LINE OF SAID
LOT 20, A DISTANCE OF 311.17 FEET; THENCE DEPARTING SAID EAST LINE NORTH
89°48’08” WEST, A DISTANCE OF 611.31 FEET; THENCE NORTH 71°34’46” WEST, A
DISTANCE OF 57.46 FEET; THENCE SOUTH 89°47’39” WEST, A DISTANCE OF 249.42 FEET
TO THE EASTERLY RIGHT OF WAY LINE OF MALCOLM McKINLEY DRIVE; THENCE NORTH
00°18’29” EAST, ALONG SAID RIGHT OF WAY LINE, A DISTANCE OF 293.00 FEET TO THE
POINT OF BEGINNING.

CONTAINING 279,180 SQUARE FEET OR 6.409 ACRES, MORE OR LESS.

SOUTH PARCEL LEGAL DESCRIPTION:

A TRACT OF LAND LYING AND BEING A PORTION OF LOTS 22 AND 23, OF TAMPA INDUSTRIAL
PARK, AS RECORDED IN PLAT BOOK 34, PAGE 79 AS RECORDED IN THE PUBLIC RECORDS OF
HILLSBOROUGH COUNTY, FLORIDA, IN SECTION 16, TOWNSHIP 28 SOUTH, RANGE 19 EAST,
HILLSBOROUGH COUNTY, FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 23, THENCE NORTH 00°18’13” EAST,
ALONG THE EASTERLY RIGHT OF WAY OF MALCOLM McKINLEY DRIVE AND THE WESTERLY LINE
OF SAID LOTS 22 AND 23, A DISTANCE OF 641.78 FEET; THENCE SOUTH 89°40’48” EAST,
A DISTANCE OF 413.03 FEET; THENCE SOUTH 00°17’29” WEST, A DISTANCE OF 300.00
FEET; THENCE SOUTH 89°42’48” EAST, A DISTANCE OF 502.25 FEET TO THE EASTERLY
LINE OF SAID LOT 22 AND THE WESTERLY LINE OF A 100 FOOT RAILROAD AND UTILITIES
EASEMENT; THENCE ALONG SAID LINE THE FOLLOWING TWO(2) COURSES, (1)SOUTH
00°17’38” WEST, A DISTANCE OF 100.14 FEET TO THE POINT OF CURVATURE;
(2)SOUTHERLY ALONG THE ARC OF A CURVE TO THE RIGHT, HAVING A RADIUS OF 523.68
FEET, AN ARC LENGTH OF 247.31 FEET, A CENTRAL ANGLE OF 27°03’28”, AND A CHORD
BEARING AND DISTANCE OF SOUTH 13°48’34” WEST, 245.02 FEET TO THE SOUTHEAST
CORNER OF SAID LOT 23; THENCE NORTH 89°55’32” WEST, ALONG THE SOUTH LINE OF SAID
LOT 23, A DISTANCE OF 858.15 FEET TO THE POINT OF BEGINNING.

CONTAINING 430,623 SQUARE FEET OR 9.886 ACRES, MORE OR LESS.

 

Page 12 of 19



--------------------------------------------------------------------------------

Exhibit “A-2”

Depiction of Released Land

 

Page 13 of 19



--------------------------------------------------------------------------------

Exhibit “B-1”

Legal Description of Retained Land

(Demised Premises following release)

A TRACT OF LAND LYING AND BEING ALL OF LOT 21 AND A PORTION OF LOTS 20, 22 AND
23, OF TAMPA INDUSTRIAL PARK, AS RECORDED IN PLAT BOOK 34, PAGE 79 AS RECORDED
IN THE PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA, IN SECTION 16, TOWNSHIP
28 SOUTH, RANGE 19 EAST, HILLSBOROUGH COUNTY, FLORIDA, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

COMMENCE AT THE NORTHWEST CORNER OF SAID LOT 20, THENCE SOUTH 00°18’29” WEST,
ALONG THE EASTERLY RIGHT OF WAY LINE OF MALCOLM McKINLEY DRIVE, A DISTANCE OF
293.00 FEET TO THE POINT OF BEGINNING; THENCE NORTH 89°47’39” EAST, A DISTANCE
OF 249.42 FEET; THENCE SOUTH 71°34’46” EAST, A DISTANCE OF 57.46 FEET; THENCE
SOUTH 89°48’08” EAST, A DISTANCE OF 611.31 FEET TO THE WESTERLY LINE OF 100 FOOT
RAILROAD AND UTILITIES EASEMENT AS RECORDED IN PLAT BOOK 34, PAGE 79, AS
RECORDED IN THE PUBLIC RECORDS OF HILLSBOROUGH COUNTY, FLORIDA; THENCE ALONG
SAID WESTERLY LINE THE FOLLOWING TWO(2) COURSES: (1)SOUTH 00°18’46” WEST, A
DISTANCE OF 675.25 FEET TO THE SOUTH LINE OF THE NORTHWEST 1/4 OF SAID SECTION
16; (2)SOUTH 00°17’38” WEST, A DISTANCE OF 495.25 FEET; THENCE NORTH 89°42’48”
WEST, A DISTANCE OF 502.25 FEET; THENCE NORTH 00°17’29” EAST, A DISTANCE OF
300.00 FEET; THENCE NORTH 89°40’48” WEST, A DISTANCE OF 413.03 FEET TO THE SAID
EASTERLY RIGHT OF WAY LINE OF MALCOLM McKINELY DRIVE; THENCE NORTH 00°18’13”
EAST, ALONG SAID RIGHT OF WAY LINE, A DISTANCE OF 195.66 FEET TO SAID SOUTH LINE
OF NORTHWEST 1/4; THENCE NORTH 00°18’29” EAST, ALONG SAID RIGHT OF WAY LINE, A
DISTANCE OF 689.39 FEET TO THE POINT OF BEGINNING.

CONTAINING 951,503 SQUARE FEET OR 21.8435 ACRES, MORE OR LESS.

 

Page 14 of 19



--------------------------------------------------------------------------------

Exhibit “B-2”

Depiction of Retained Land

(Demised Premises following release)

 

Page 15 of 19



--------------------------------------------------------------------------------

Exhibit “C-1”

Summary of Contemplated Landlord’s Work

(Set out in more detail in the Approved Plans)

 

1. Parking Lot Reconfiguration. The parking lot shall be reconfigured consistent
with Exhibit “C-2”, or as otherwise required to complete the Landlord’s Work and
approved by Tenant. The reconfiguration will involve the relocation of internal
drive isles and parking spaces and the creation of landscaped islands, and when
completed there will be no less than eight hundred (800) full size parking
spaces on the Retained Land.

 

2. Lighting. The lighting fixtures located upon (or immediately adjacent to) the
Released Land will be properly disconnected and relocated (or replaced, if
necessary) upon the Retained Land, all in accordance with a lighting plan to be
approved as part of the Approved Plans, so that all lighting fixtures are
operational. Some of this work may be performed by Tampa Electric Company, but
Landlord will coordinate the work and be responsible for its completion.

 

3. Utility Line Relocation. Any utility lines serving the Retained Land which
are located upon the Released Land will be relocated in a manner approved by
Tenant, and, if required, the applicable utility provider. Any relocation will
be performed to avoid any interruption in utility service and to schedule any
unavoidable period of interruption to a time designated by Tenant.

 

4. Landscaping. Landscaping, landscaped areas, buffer areas and impervious areas
shall be installed as required to comply with all Code Requirements, all in
accordance with a landscaping plan to be approved as part of the Approved Plans.

 

5. Drainage. Stormwater collection, transmission, treatment, storage and
retention faculties shall be provided to serve each of the Stormwater Management
Areas reflected on Exhibit “C-3” (the “Stormwater Management Areas”), (i) to
comply with all Code Requirements (including, but not limited to, SWFWMD
requirements) and (ii) so as to provide for the proper drainage of water from
(and to avoid any ponding or pooling of water within) the Stormwater Management
Areas. Landlord is not required to provide for the drainage of water from
outside the Stormwater Management Areas unless required by SWFWMD or Code
Requirements.

 

6. Operation of Shared Access Drive. Driveways, signage, markings and traffic
control devices (on the Released Land or the Retained Land) shall be designed
and constructed in a manner for the efficient operation of the Access Drive
serving the North Parcel of the Released Land, so as to avoid any staking or
back-up of cars entering the North Parcel of the Released Land within the Access
Drive on the Retained Land. Signage, markings and traffic control devices are
subject to obtaining the approval of the City of Tampa, to the extent required.



--------------------------------------------------------------------------------

7. Resurfacing of Shared Access Drive. The Access Drive will be resurfaced as
follows: (i) the existing asphalt surface will be milled and removed down to the
top of the limerock base course, (ii) the asphalt removed will be replaced with
new asphalt, the thickness of which is to be based upon an analysis of the
amount of projected traffic to be made by Developer’s engineer, based upon
traffic projections for the North Parcel by Developer’s engineer and traffic
projections for the Retained Parcel to be provided by Tenant (the “Traffic
Analysis”). The Traffic Analysis will be subject to Tenant’s approval, which
approval will not be unreasonably withheld, delayed or conditioned. A minimum
thickness of one and one-half inches is required for lightly traveled areas,
more for more heavily traveled areas, consistent with the advise of Developer’s
geotechnical engineer. The timing of this work and access to the Demised
Premises to perform this work will be coordinated with Tenant to avoid any
unnecessary adverse impact to Tenant’s use of the Access Drive.

 

8. Other Work. All other work required under the Permits and to comply with all
Code Requirements.

 

Page 17 of 19



--------------------------------------------------------------------------------

Exhibit “C-2”

Preliminary Sketch of Certain Landlord’s Work

Exhibit “C-3”

Stormwater Management Areas

Exhibit “D-1”

Construction Fence and Easement Fence

Exhibit “D-2”

Permanent Fence Location

Exhibit “D-3”

Permanent Fence Specification

 

Page 18 of 19



--------------------------------------------------------------------------------

EXHIBIT “X”

(Replacing Exhibit “B” to Third Amendment)

LIST OF CONTEMPLATED IMPROVEMENTS

(Refer to Section 5)

1. Remodel design engineering office area

2. Remodel IT office area

3. Construct new offices in Human Resources and Finance

4. Replace all exterior doors (except front lobby)

5. Demolish and reconfigure New Product Introduction area

6. Paint water storage tank

7. Repair concrete at South entrance and bollards at nitrogen tanks

8. Install security fencing across front of building

9. Build remote guard shack for truck deliveries and visitor property access

10. Install electrically controlled gates on parking lot entrances with bar code
reading capabilities for employee parking

11. Upgrade fire alarm system with lightning protection and newer system
software

12. Replace fire pump house fuel storage tank

13. Replace hydro-constant pump for improved water pressure throughout building

14. Install manhole access at rear of production floor to facilitate better
floor drain maintenance

15. Remodel rear guard shack (to be better able to avoid storm damage)

16. Build Sensitive Compartmented Information Facilities (“SCIF”)/conference
room in engineering area to qualify for hosting meetings and storing information
related to Top Secret projects

17. Remodel Computer Training Center

18. Build new Security Office

19. Install new carpeting in front office areas and paint office areas and
hallways

20. Paint roof with reflective coating for energy savings

21. Remodel/upgrade main employee training room

22. Build customer offices

 

Page 19 of 19